Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.
Applicant’s statement pursuant to 35 USC §102 (b)(2)(c) filed 2 May 2022 regarding the applied reference Grube et al is acknowledged. The rejection of all pending claims using Grube is withdrawn.
Applicant’s amendment filed 2 May 2022 overcome the previous rejection of all pending claims under 35 U.S.C. 112.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: a close prior art Wang et al (US 20100076979) teach a method is provided for responding to user search requests with suggested categories and attributes that have a high probability of being useful to the user for refining the search. The method is described in the context of a shared search engine platform in which multiple vertical domain repositories reside. The common search engine can search all of the repositories in a single search. The multiple vertical domain repositories can be heterogeneous in type, size, and semantics. Choosing search hints in the face of such diversity of content can be a challenge. The approach uses a "relative density" measure to determine which categories and attributes to recommend and overcomes the problem of repositories with more content dominating the chosen search terms that are returned to the user.
Another relevant prior art Sharma et al (US 20180150550) teach customized visualization-based intelligence augmentation including accessing, based on a user request, a domain model, and mapping the user request to the domain model. Based on the mapping, a guided query that includes a relevant refinement question may be generated. A response may be received to the refinement question. Based on the received response, a refined user request may be generated, and classified into an intelligence augmentation category. Based on the classification, an intelligence augmentation analyzer may be accessed to analyze the refined user request to generate an insight output that is classified to a visualization. Based on the classification of the insight output to the visualization, responsive to the user request, a display of the visualization may be generated. 
Another relevant prior art Ferrucci et al (US 20200034424) teach an architecture and processes enable computer learning and developing an understanding of arbitrary natural language text through collaboration with humans in the context of joint problem solving. The architecture ingests the text and then syntactically and semantically processes the text to infer an initial understanding of the text. The initial understanding is captured in a story model of semantic and frame structures. The story model is then tested through computer generated questions that are posed to humans through interactive dialog sessions. The knowledge gleaned from the humans is used to update the story model as well as the computing system's current world model of understanding. The process is repeated for multiple stories over time, enabling the computing system to grow in knowledge and thereby understand stories of increasingly higher reading comprehension levels.
However the prior art of record does not disclose or make obvious generating a query entigen group for a query in accordance with identigen pairing rules, the query entigen group representing an interpretation of the query, augmenting or “embellishing” the query entigen group with further knowledge and selecting a response to the query in the manner recited in claims 1, 7 and 13. The dependent claims being further limiting and definite are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        7 May 2022